                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

JERRRY CHRISTOPHER EDWARDS,                    :
                                               :
        Plaintiff,                             :
vs.                                            : CASE NO. 2:19-cv-00164-SCJ-JCF
                                               :
DAWSON COUNTY GEORGIA et al,                   :
                                               :
        Defendants.                            :

      PLAINTIFF’S MOTION FOR LEAVE TO FILE RESPONSE [DOC 42]
                   TO MOTION TO DISMISS [DOC 35]

        Plaintiff files his Motion for Leave to file his response [Doc 42] to the

Motion [Doc 35] incorporating his Amended Complaint [Doc 11].

                             STATEMENT OF FACTS

        1.     Plaintiff filed suit, in which Defendant Bennett is named and was

served [Doc 11] for whom counsel just appeared [Doc 37].

        2.     Plaintiff essentially sues Defendant for maliciously prosecuting him

on dismissed criminal charges, which resulted in revocation of his probation.

        3.     The FAC pleads claims against Defendant in her individual capacity

per the Order [Doc 11] which cited ‘official capacity’ language in its caption, but

that language is not reflected in the body and claims of the FAC [Doc 11, 42].




                                           1
      4.     Defendant filed a Motion to Dismiss [Doc 35] to dismiss unpled

‘official capacity’ claims, based solely on the FAC’s caption, also permanently

barring all such claims in this case, which cannot be presently granted [Doc 42].

      5.     Plaintiff’s counsel is working on obtaining records of the underlying

state court cases, without discovery, which may take up to 3 weeks, precluding him

from filing an amended complaint as a matter of right, as detailed in the Response.

      6.     Plaintiff’s counsel had diligently obtained many records by Friday but

concluded after reviewing them that he needs the Open Records at this time before

filing an Amended Complaint.

      7.     Plaintiff’s counsel also works from a residential office, which often

experiences internet service issues due to a larger number of persons working from

home due to COVID-19, who had to address matters pending in other jurisdictions

on Friday, again being affected by COVID, such as discovery, motions, trials and

ADR, resulting in the Response filed today, for which Plaintiff seeks leave to file.

                                MEMORANDUM

      The Court is requested to take notice of these matters per Fed. R. Evid. 201

which may grant the relief sought. “[It is “incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time




                                          2
and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S.

248, 254, 57 S. Ct. 163, 166, (1936) [discussed court’s authority to stay case]

      Plaintiff should be granted leave to file the Response out of time, which will

not delay this case or prejudice a party and is sought for good cause. Advanced

Estimating Sys. v. Riney, 130 F.3d 996, 997-98 (11th Cir. 1997) (quoting Pioneer

Inv. Servs. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 395, 113 S. Ct. 1489

(1993) [accepted late claim which did not prejudice adversary]. Cannabis Action

Network, Inc. v. Gainesville, 231 F.3d 761,767-68 (11th Cir. 2000) [accepted late

notice of appeal which did not prejudice defendants, delay was de minimus per

long litigation, reason for delay was legitimate and there was “no indication that

[plaintiff's] delay resulted from mere negligence or bad faith” ] See Maixner v.

United States, LEXIS 91983 (M.D. Fla. 2007) and Sosa v. Airprint Sys., 133 F.3d

1417, 1418, 1419 (11th Cir. 1998) This relief should be granted.

                                  CONCLUSION

      WHEREFORE, Plaintiff respectfully prays for the following relief:

      (a)    Leave to file the Response [Doc 42] out of time today;

      (b)    All other just and proper relief.




                                           3
                         CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point.

                            CERTIFICATE OF SERVICE

      I certify a precise copy of this document was filed ECF on the below date

sending notice to counsel of record.

      Respectfully submitted this 16th day of August 2021

                   By:   /s/Paul G. Wersant
                         Paul G. Wersant
                         Georgia Bar No. 748341
                         3245 Peachtree Parkway, Suite D-245
                         Suwanee, Georgia 30024
                         Telephone: (678) 894-5876
                         Email: pwersant@gmail.com
                         Attorney for Plaintiff




                                        4
